This case was brought to recover for damages suffered by the plaintiff, a boy of about four years of age, from falling into an opening in the sidewalk opposite the defendant's land and building. The opening was made by removing a section of the walk, under which the cellar extended, for the purpose of carrying into the cellar materials to be used in setting machinery in the building. The setting up of this machinery was done by a contractor, and the principal ground of defence was that at the time of the accident the duty of guarding the opening devolved upon the contractor and not upon the owner of the building. Primafacie the duty to guard the opening was that of the owner, who was likewise the occupant of the building. The burden, therefore, of showing that at the time in question some other party was using the opening and had the care of it is upon the defendant.
We do not think that he has shown that such was the fact. His own testimony seems to be that the contractor had finished using the opening. The jury were justified in finding that the opening unguarded was dangerous, and that the plaintiff was *Page 84 
not guilty of contributory negligence in the premises; hence their verdict should not be disturbed.
New trial denied.